Order entered December 11, 2015




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01142-CR

                            KELVIN JAMES TURNER, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-39805-V

                                            ORDER
       The Court REINSTATES the appeal.

       On November 30, 2015, we ordered the trial court to prepare a completed certification of

appellant’s right to appeal that accurately reflects the trial court proceedings and to make

findings regarding why the reporter’s record had not been filed. We received the reporter’s

record on December 10, 2015, but have not received the completed certification of appellant’s

right to appeal. Accordingly, we VACATE the November 30, 2015 order to the extent it

requires findings about the reporter’s record.

       We ORDER the reporter’s record filed as of the date of this order.

       We ORDER the trial court to prepare and file with this Court, within TEN DAYS of this

date, a certification of appellant’s right to appeal that accurately reflects the trial court
proceedings. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App.

2013).

         Appellant’s brief is due within thirty days of the date of this order.

         We DIRECT the Clerk to send copies of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court, and to counsel for all parties.

                                                        /s/     ADA BROWN
                                                                JUSTICE